On behalf of the people and the Government of Ghana, I extend to the President our warmest congratulations on his election to preside over the forty-first session. His election is a tribute to his personal qualities and an honor to his country. To his immediate predecessor, Mr. Jaime de Pinies, I offer congratulations on a job well done.
A year ago to the day we celebrated the fortieth anniversary of the founding of the United Nations. It was an occasion for renewing our faith in the organization and the ideals it stood for. Beneath the many and varied assessments made of the Organization, however, lay one incontrovertible truth - that its continuing relevance as the framework for international co-operation has not been
diminished by time or circumstance.
perhaps at no time has that spirit of international co-operation and good will
been better demonstrated than in the response to Africa's economic crisis during
the special session in May. Although Africa did not achieve all its objectives,
the spirit of international co-operation and good will demonstrated at the special
session was a gain for all.
Ghana joins in expressing our gratitude to the international community for the
interest shown in Africa's economic recovery Program. What is urgently required
now is that the expressions of good will be reduced to firm commitments to raise
the necessary resources for the program's success. In an increasingly
interdependent world, the rest of humanity will not long remain spared Africa's
misfortunes. We therefore renew Africa's appeal to all, especially our partners in
the developed world, to translate their friendly understanding of our problems into
practical support. Africa's problems are many and deep-seated. There is no doubt about Africa's resolve to accept the challenges now facing the continent. But, while Africa's recovery is largely dependent on its own efforts, the fact remains that meaningful progress hinges on the international economic environment.
Indeed, how can Africa make basic structural reforms in the face of the current wide fluctuations in commodity prices, the deterioration in the terms of trade, the decline in real terms of official development assistance, unstable exchange rates, high interest rates, protectionism, the heavy debt burden and a host of other unfavorable economic conditions which adversely affect our economic fortunes? it is a fact that, contrary to all reason, the world economic environment facilitates a far greater influx of resources from the developing countries to the developed countries than vice versa. Those factors contribute substantially to the aggravation of our continent's problems.
It follows, therefore, that a meaningful solution of the nagging socio-economic problems of Africa - indeed, of the third world generally - call for a greater political will on the part of the international community, particularly the industrialized West, to address the root causes. So far that will has not been demonstrated. Initiatives taken by the developing countries to halt the decline in commodity prices and bring some stability to their export earnings have not received the support of some major industrialized countries. Thus, the
establishment of an integrated program for commodities and its common fund today remains a forlorn hope.
If the developing countries expand their productive base, as is being advocated, it is unlikely that world demand will outstrip the increased supply and thus exert upward pressure on commodity prices. In all probability the increased supply will only depress prices. And, in any case, would there be increased access of the increased output to the markets of the industrialized countries? On present
performance, the answer is likely to be "No'.
Debt repayment and servicing have put a great strain on the meager financial
resources of the developing countries, including my own. It is estimated that in 1985 alone the net interest paid in external debt servicing by developing countries amounted to $4 billion. In recent years the debt service ratio has risen to unacceptable levels. Many countries have come to realize that they cannot cope with it without imposing intolerable sacrifices on their people, with serious implications for political stability. Unilateral ceilings on the percentage of export earnings that should be devoted to debt servicing have therefore been imposed by some countries, and unless there is greater understanding from creditors
that practice is bound to grow.
The deepening debt problem requires realistic and concerted international action. The repeated acts of rescheduling and the building up of arrears will, in the long run, only hinder development. Rescheduling creates a climate of uncertainty, while arrears can also lead to the halting of loan commitments and hamper the formulation of adjustment programs that can bring relief.
in the international monetary area, problems of liquidity and a stable exchange rate regime remain. Special drawing rights (SDRs), if they had been allowed to develop to their full potential, would have put decision-making in international liquidity creation into the multilateral context where it properly belongs. The position today is that the national currencies of a few countries continue to serve as reserve currencies. It is nearly 10 years since the last issue of SDRs was made, and they are shrinking as a percentage of total non-gold reserves. Yet during that period the need for access to international liquidity by many developing countries has never been greater. Coupled with the problem of international liquidity creation and allocation is the uncertainty in international financial transactions engendered by wide fluctuations in the floating exchange-rate system.
When developing countries call for an international conference on money and finance, debt or trade, it must be understood that they do not seek confrontation. Rather, they seek an opportunity for a genuine and democratic dialog to find solutions to the complex problems afflicting the world today. They seek to mold international institutions in a way that will promote the well-being of all countries, what they cannot accept is prescriptions by a few countries through mechanisms on which they have no representation and in which their interests and concerns are given only perfunctory consideration.
Although the world economy has in the last few years shown signs of recovery, serious imbalances in the international economic environment persist. For most of the developing countries, economic recovery in the past three decades has remained a pipe dream. But in an increasingly interdependent world lack of progress in one part has the inevitable effect of slowing down the dynamism of the other. The economic recovery of the developed countries, therefore, is likely to be short-lived if economic growth is not encouraged and induced in the developing countries.
For those reasons, Ghana welcomes the emphasis which has been given lately to adjustment through growth. Past policies of demand management have caused considerable social hardship, particularly to vulnerable segments of the population, in countries pursuing structural adjustment. When we have made our best efforts, followed adjustment policy prescriptions to the letter and ended up creating more misery than we set out to alleviate, we are bound to raise fundamental questions about the system and its supporting mechanisms for restoring equilibrium - not an equilibrium based on the old unjust order, but one that gives all countries an equal opportunity to realize their full potential for economic and social development. The widespread recognition of the need to pursue growth-oriented policies must be accompanied by a corresponding recognition that the unfavorable external economic environment should be changed. In short, a new international economic order is called for. I wish to turn now to political Batters. The General Assembly's declaration of 1986 as the International Year of Peace presupposes that Member States would adhere strictly to their Charter obligations and resort to peaceful means in settling disputes. The year 1986 is fast drawing to a close but, unfortunately, the vision of a world at peace is far from reality. This is true both in the settlement of outstanding regional conflicts, which in the year have shown no signs of diminishing, and in the management of regrettable bilateral conflicts, in which force rather than peaceful negotiations have been the order of the day.
Striking cases in point are South Africa's frequent incursions into the front-line States of Lesotho and Swaziland, and the recent barbaric bombarding of civilian targets in Zambia, Zimbabwe and Botswana, calculated to terrorize those countries to withdraw support for the liberation movements in South Africa and Namibia and to increase the racist regime's domination of those countries. South Africa is constantly in the news now and high on the agenda of several international meetings because the racist Pretoria regime has opted for the use of violence and terrorism upon those in southern Africa who legitimately protest against the continued practice of apartheid.
The overwhelming majority of the international community favors the isolation of South Africa economically, politically and socially. The choice has been made above all others because it is the only peaceful means available to check the unhappy turn of events in that country from further deterioration and to put an end apartheid. Regrettably, there are certain Governments, including the United Kingdom, the United States, the Federal Republic of Germany, Portugal and Japan, which by their policies appear to support the racist regime. The Governments of these countries continue to oppose meaningful sanctions because they claim sanctions would hurt' the blacks in South Africa and the neighboring States. The fact of the matter is that the burden of apartheid is far greater than the economic deprivation they will suffer with sanctions.
The liberation movements, which articulate the aspirations of the oppressed people of South Africa and the front-line States themselves, have openly advocated the imposition of sanctions and have declared their readiness to make sac if ices now to free themselves from the constant threat and application of violence by the racist Pretoria regime. It is sheer hypocrisy, in the circumstances, to oppose sanctions because of the effect this will have on the peoples of southern Africa.
We have also been told that sanctions will not work, and insincere references have been made to historical parallels, such as that of what was then Rhodesia after Unilateral Declaration, of Independence. If sanctions do not work, why impose them on Poland, Libya, Cuba, Nicaragua and others? These claims overlook the gaping dissimilarities in the Rhodesian and South African situations and betray an obvious intent not to make sanctions work. We all know how the effectiveness of sanctions against Rhodesia was undermined by the Western world. The truth of the matter is that opposition to sanctions is based on fear of loss of material interests and on solidarity with persons of a common racial origin.
Mandatory sanctions can work if they are comprehensive in scope and sincerely applied. They will work if we place humanity before narrow selfish benefits. They will work if we stop placing the employment of a few thousand workers before the fundamental human rights of millions of deprived blacks in South Africa.
The apartheid system no longer has a place in this world. It must be dismantled now. We appeal once again to the racist regime in South Africa to free Nelson Mandela, Zaphena Mothopeng and all other political prisoners, and to initiate negotiations with the legitimate leaders of the black majority with a view to sharing power democratically with all South Africans, irrespective of race, color or creed.
The question of the independence of Namibia continues to pose a serious challenge to the international community. It is unacceptable that South Africa still occupies Namibia 20 years after the General Assembly terminated its Mandate and assumed direct administration of the Territory. This fact in itself reflects a serious weakness of the United Nations which we should help to remedy. The best South Africa offered in terms of co-operation with the United Nations was when it participated in the pre-implementation talks held in Geneva early in 1981. But those talks failed to achieve any concrete results because of South Africa's arrogance and prevarication. Since then the Namibian independence issue has been deadlocked owing in part to the introduction by the Reagan administration of its so-called "constructive engagement" and "linkage" theories. These extraneous elements have played well into the hands of South Africa. The net result is that Namibia's independence plan, authored and sponsored by the Western Contact Group, and accepted unanimously by the Security Council in resolution 435 (1978), has remained unimplemented eight years after its adoption.
The Namibian question is a decolonization issue and cannot therefore be linked with the domestic affairs of an independent country. The people and the Government of Angola have the legitimate right to make whatever practical arrangements they may think fit for the defence of their country, arrangements necessitated by South Africa's aggression and interference in their internal affairs. We therefore totally reject any attempt to link Namibia's independence with the withdrawal of Cuban troops from Angola and we reiterate Ghana's support for the conclusions of the special session of the General Assembly on Namibia, which has just ended, and particularly, foe measures relating to the isolation of South Africa economically and politically, and for the immediate implementation of Security Council resolution 435 (1978).
There are other hotbeds of tension on the African continent which deserve the attention of this session. With regard to Western Sahara, it is a matter of regret that what should have been a straightforward issue of applying the principle of self-determination to the inhabitants of that territory has degenerated into a war involving Morocco, which has itself in the past been a victim of colonialism. We reiterate our support for the Sahraoui Arab Democratic Republic and for the right of the Republic to sovereign existence, we call upon Morocco once again to enter into direct negotiations with the Polisario Front in accordance with the relevant resolutions of the Organization of African Unity and of the United Nations General Assembly, on the matter.
In Chad, there seems to be relative calm now. But behind this facade is an uneasy situation that can no longer be tolerated, particularly at this crucial time when the people of Chad need to husband their limited resources to combat the effects of prolonged drought and the serious damage caused to their crops by pests. We remain convinced that the need for a lasting solution of the Chadian problem lies in national reconciliation. We therefore urge all the internal parties and the people of Chad to bury their differences and to seek a solution to their problem on the basis of dialog.
In the Middle East we have continued to witness an unfortunate cycle of violence, particularly in Lebanon. The spectacle of an Arab turning on a brother Arab is most disturbing indeed and we wonder when the incessant tragedy will end. The grisly killings and the destruction of property in Lebanon should disturb the conscience of all those who believe in peace, brotherhood and progress. Over the past eight years Ghana has been involved in the international effort to assist the Government of Lebanon to maintain law and order and to preserve its territorial integrity. We shall continue to do so. However, we hope that all the factions involved in the continuing violence will assist in bringing peace to that country and in preserving its independence and territorial integrity.
The situation in Lebanon is generally linked to the precarious question of the Middle East. We in Ghana continue to emphasize today, as we did last year, that the Palestine question is at the core of the Middle East problem. Lasting peace in that subregion will continue to elude us as long as justice is denied to the Palestinian people, ""nus peace will come only when Israel and its supporters listen to logic and reason. The display of military muscle will not promote peace in that area. On the contrary, such actions increase tension. Lasting peace can be achieved only on the basis of dialog among all the parties, including
especially the Palestinians under the leadership of the Palestine Liberation Organization.
The insistence on pre-conditions and the attempt to make scapegoats of Libya and other countries of the subregion for terrorism is counter-productive. In this regard, Ghana deplores fresh threats of the use of force again Libya. Terrorism in the Middle East has its roots in the Palestinian question and its eradication can come about when there is full recognition of the rights of Palestinians to a homeland.
I must, however, emphasize Ghana's opposition to and abhorrence of blind terrorism.
The Cyprus situation also continues to be a natter of concern to the Government of Ghana. The recent incident resulting from the closure of border points by the Turkish Cypriots once again demonstrates the need for restraint by both parties. We again appeal for tolerance and flexibility, and we support the Secretary-General's mediation efforts. Ghana, for its part, will continue to support a unified and independent Cyprus free from external interference and is in favor of the settlement of communal differences through peaceful dialog.
I new turn to the fratricidal war between Iran and Iraq. That war, now in its eighth year, is a matter of deep concern to the Government of Ghana, not merely because of the indescribable human carnage involved, but also because of the enormous resources being wasted by the two combatants - resources that could have been used to provide for the pressing needs of their peoples.
we once again appeal to the friendly countries of Iran and Iraq to end the war and to resolve to settle their differences by peaceful means. We deplore the initiation and continuance of the war as being in violation of the principles of the Non-Aligned Movement and the Charter of the United Nations and condemn the violation of international law by the use of chemical weapons, the inhuman treatment of prisoners and the indiscriminate bombardment of civilian targets.
The situation in Central America has taken a turn for the worse as the result of the recent decision by the United States Administration to make available to the rebel forces fighting the Nicaraguan Government weapons and logistic support worth 8100 million. We say in a constructive spirit to our American friends that their
decision is ill-advised and contrary to international law. It will only intensify conflict in the area.
That decision, together with the assistance being given to the Savimbi bandits, poses a serious threat to the independence and territorial integrity of countries of the third world. It is a new dimension in the attempt to undermine the right of peoples of the third world to self-determination. Such a cynical disregard of the rights of others and of international law constitutes a great threat to international peace and security.
We remain convinced that any attempt to pressure Nicaragua to abandon its search for a suitable form of government on the basis of the country's peculiar historical experience and culture will only result in conflict. The International Court of Justice itself has in recent decisions upheld the sovereign right of the Nicaraguan people freely to choose their own political, economic and social systems and has rejected as illegal any pressure on Nicaragua intended to subvert the popular aspirations of the people of that country.
Ghana therefore endorses the Contactor a process as the only realistic way of finding a peaceful and lasting solution to the most serious conflict now raging in Central America. We urge all parties to enter into serious dialog within the Contadora framework.
Ghana's commitment to the principle of self-determination demands that we not gloss over the ongoing developments in Afghanistan and Kampuchea. It is a natter of deep regret that in spite of the Secretary-General's mediation efforts, the problem of Afghanistan has not been resolved, nor is an end to the Kampuchean conflict in sight. In our view, the people of Afghanistan and Kampuchea must be left to determine their own future, free of foreign interference and occupation forces.
We note with satisfaction the announcement by the Soviet Union of the withdrawal of some of its troops from Afghanistan and we hope that this process will be hastened and embrace all foreign forces on the territory. We also hope that this will be the case in regard to Kampuchea. We call on all parties involved in those conflicts to respect the principles of the Charter of the United Nations and to agree to negotiate an end to those conflicts.
The Korean problem also remains unresolved. That problem should, in our view, be solved through peaceful dialog by the Koreans themselves, without outside interference. We are pleased to note that steps have been taken in that direction and we hope that both the Democratic People's Republic of Korea and the Republic of Korea will make a serious effort towards reunification.
I now turn to the question of disarmament, which remains high on the agenda of all peace-loving peoples of the world. The specter of nuclear annihilation continues to threaten us all. This unhappy state of affairs is largely the result of the continuing deep mistrust and suspicion between the two super-Powers and their military allies. Contrary to reason, the belief that peace can be secured through strength lives on.
New heights are being scaled in the arms race, and not even outer space will be spared. Enormous resources, which could make a difference between affluence and poverty for the under-privileged peoples of this world, are being spent. For how long can we continue along this path? Every one of us must assist in the momentous task of bringing the super-Powers to the negotiating table for complete disarmament in the interest of the survival of the human race. Recent events make us more hopeful of progress - not least, the current moves to put arras control talks bade on trade.
If the Organization is to discharge its varied and heavy responsibilities effectively, it must have the necessary financial support. Unfortunately, the United Nations is undergoing a serious financial crisis owing principally to the withholding of funds by certain Member States for one reason or another. We see the present financial crisis as basically political in nature and, in a sense, a
reflection of the loss of faith in the multilateral system by some influential Members as the result of the fact that the United Nations system is no longer liable to manipulation by them.
Both the United Nations Educational, Scientific and Cultural Organization (UN23C0) and the United Nations may be in need of some re form in regard to operating machinery, but the answer to that problem is not to undermine their existence. We certainly deplore any attempt capriciously to weaken these organizations or threaten their usefulness to developing countries or to turn them to the selfish advantage of the rich and powerful, in other words, we pledge to uphold the sacred principles of the Charter and the United Nations system, we call on all Member States, particularly the founding and influential Members of the United Nations, to fulfill their pledge to uphold the principles of the Charter of the United Nations.
In conclusion, I wish to reassure the Assembly of my Government's commitment to the United Nations system and its ideals. The United Nations may not have been able to solve all our problems, but we do not think it has been endowed with the power required for that. However, it remains a shining example of what mankind can achieve through international co-operation, we have a duty to ensure that this unique experiment in human co-operation survives and continues to contribute to the creation of a happy tomorrow for generations to come. That should be the heritage that this generation leaves to posterity.
